Citation Nr: 1104535	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-20 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to service connection for plantar fasciitis of 
the right foot.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial compensable disability rating for 
left ear hearing loss.

6.  Entitlement to an initial compensable disability rating for 
loss of teeth numbers 24 and 25, due to trauma.

7.  Entitlement to an initial compensable disability rating for 
residuals of a nasal fracture.

8.  Entitlement to an initial compensable disability rating for 
tinea versicolor, status post Korean hemorrhagic fever with 
pleuritic rash on the back, from October 21, 2005 to September 
10, 2008; and in excess of 10 percent from September 11, 2008, 
forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Petersburg, Florida. 

In January 2008, the Veteran had been scheduled to appear at 
personal hearing over which a decision review officer would have 
presided.  However, the Veteran cancelled his request for this 
hearing.  In March 2009, he had been scheduled to appear at a 
personal hearing over which a Veterans Law Judge of the Board 
would have presided, however, he failed to appear for the 
hearing.  (The Board notes that VA records reflect a recent 
change of the Veteran's address; however this was provided well 
subsequent to the scheduled hearings).  The Veteran has not 
provided any explanation for the failure to appear for the Board 
hearing nor has he requested a rescheduled hearing.  The case, 
therefore, will be processed as though the request for a Board 
hearing had been withdrawn.  See 38 C.F.R. § 20.704.

The claim of entitlement to an initial compensable disability 
rating for residuals of a nasal fracture is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The file contains a current clinical diagnosis of erectile 
dysfunction and chronicity and continuity of symptomatology is 
shown in and since active service.

2.  The evidence of record does not show that the Veteran 
currently has a left wrist disorder that is related to active 
duty service.

3.  The evidence of record does not show that the Veteran 
currently has plantar fasciitis of the right foot that is related 
to active duty service.

4.  The evidence of record is negative for lay or clinical 
evidence of post-service manifestations of tinnitus.

5.  The Veteran's hearing loss of the left ear is not shown to be 
productive of worse than level I hearing acuity in the left ear.

6.  Dental trauma is manifested by injury to teeth 24 and 25; the 
Veteran does not have loss of all upper anterior or lower 
anterior teeth, or the loss of all upper and lower teeth on one 
side as the result of service.

7.  Tinea versicolor, status post Korean hemorrhagic fever with 
pleuritic rash on the back has been shown to affect 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected for 
the entirety of the appeal period extending from October 21, 
2005.  

8.  Tinea versicolor, status post Korean hemorrhagic fever with 
pleuritic rash on the back has not been shown to 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affect, or require systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for entitlement to service connection for erectile 
dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).

2.  The criteria for service connection for a left wrist disorder 
have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).

3.  The criteria for service connection for plantar fasciitis of 
the right foot have not been met.  38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2010).

4.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).

5.  The criteria for an initial compensable disability rating for 
hearing loss of the left ear have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).

6.  The criteria for an initial compensable disability rating for 
dental trauma resulting in the loss of teeth 24 and 25 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.150, Diagnostic Code 9913 (2010).

7.  With resolution of the doubt in favor of the Veteran, the 
criteria for an initial 10 percent rating for tinea versicolor, 
status post Korean hemorrhagic fever with pleuritic rash on the 
back have been met for the entirety of the appeal period 
extending from October 21, 2005.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.118, Diagnostic 
Codes 7800, 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements). This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in a letter dated in September 2005, wherein the Veteran 
was advised of the provisions relating to the VCAA.  The Veteran 
was advised that VA would assist him with obtaining relevant 
records from any Federal agency, which may include medical 
records from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  With respect to private treatment 
records, the letter informed the Veteran that VA would make 
reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former employers.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to the 
VA.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date as 
was discussed in the Dingess case in May and June 2008, after the 
initial adjudication of the claims in April 2006. However, 
subsequent adjudication of the claims on appeal was undertaken in 
Supplemental Statements of the Case issued in April 2008 and July 
2008.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

With respect to the claims for left ear hearing loss, residuals 
of dental trauma and a skin condition, these arise from the 
Veteran's disagreement with the initial disability rating 
following the grant of service connection for these conditions.  
Once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

To the extent that the initial rating claims may involve a staged 
or increased rating component, in a claim for increase, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).  This notice was provided in May 2008 and June 
2008.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issues on appeal has been 
obtained.  The Veteran's service treatment records and post-
service treatment records were obtained.  The Veteran was 
afforded VA examinations in 2006 and 2008 in connection with the 
claims currently on appeal and the file includes contentions and 
statements of the Veteran and his representative.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Service Connection Claims

Generally, in order to prevail on the issue of service connection 
for any particular disability, there must be evidence of a 
current disability; evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence, or in 
certain circumstances, lay evidence, of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection shall be granted to a Veteran if the Veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and 
conditions including: arthritis, although not otherwise 
established as incurred in or aggravated by service, are 
manifested to a compensable degree within one year following the 
requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Veteran does not maintain, nor does the evidence reflect that 
any of his claimed service connected disorders are secondarily 
related to any service-connected condition, nor are any of them 
claimed as a manifestation of an undiagnosed illness warranting 
consideration under the provisions of 38 C.F.R. § 3.317.

Erectile Dysfunction

Service treatment records dated in 2004 reflect that Viagra was 
prescribed for erectile dysfunction.  A medical board examination 
report of May 2005 revealed no abnormalities of the external 
genitalia.  However, a May 2005 medical records includes male 
erectile disorder among the Veteran's listed medical problems.

A VA general medical examination was conducted in February 2006.  
The Veteran reported having difficulties maintaining an erection 
after returning from deployment in Iraq in 2003.  He reported 
that he could have an erection lasting only one to two minutes.  
He indicated that he had never seen a physician for this problem, 
but did take a trial prescription of Viagra, which did not help 
and which he ultimately discontinued.  The examiner indicated 
that a genitourinary examination was deferred, as there were no 
complaints relating to this area.  The examiner concluded that 
there was no objective evidence to support a diagnosis of 
erectile dysfunction.   

In a statement provided in June 2006, the Veteran indicated that 
he had experienced problems with erectile dysfunction since 
returning from Iraq in 2003 and continued to have such problems.  
In a statement provided in July 2007, the Veteran explained that 
he had just been referred by his provider to a specialist for 
treatment of erectile dysfunction and had been put on Androderm 
due to a finding of low testosterone levels.  

A VA medical examination was conducted March 2008, at which time 
a diagnosis of erectile dysfunction, of unknown etiology, was 
made.  

VA records dated in 2008 document that the Veteran was receiving 
injections of Testosterone to treat hypogonadism.  

The Veteran contends that erectile dysfunction began in 2004 
while he was in service and has been a chronic problem since that 
time.  The file contains a diagnosis of erectile dysfunction made 
upon VA examination of 2008; as such, a current clinical 
disability is shown and Hickson element (1) is satisfied.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Hickson elements is through a demonstration 
of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

The remaining question is whether or not currently erectile 
dysfunction was incurred in or aggravated by the Veteran's active 
military service.  With respect to the second Hickson element, 
service incurrence, the service treatment records document 
complaints of erectile dysfunction for which the Veteran was 
treated in 2004 and which was noted in clinical records dated in 
2005.  The file also contains the Veteran's medical history to 
the effect that he has experienced erectile dysfunction since 
2003.  Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

It is within the Veteran's competency to report manifestations of 
erectile dysfunction and there is no reason to question the 
credibility of the Veteran's account of such symptomatology since 
2003, particularly since the condition at issue is uniquely 
personal.  Accordingly, the file contains competent and credible 
lay evidence which supports a finding of chronicity and 
continuity of erectile dysfunction in and since service.

Essentially, all of the elements as discussed in the Hickson case 
have been established.  The Board could remand this case for 
medical opinion that provides a more detailed discussion 
regarding the relationship between currently claimed erectile 
dysfunction and service.  However, given the lay and documented 
clinical evidence of chronicity and continuity of erectile 
dysfunction in and since service, the Board concludes that the 
evidence is at least in equipoise as to the matter of to whether 
the currently manifested erectile dysfunction is etiologically 
linked to service.  Accordingly, a remand is not necessary here.  
Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting 
that, because it is not permissible for VA to undertake 
additional development to obtain evidence against an appellant's 
case, VA must provide an adequate statement of reasons or bases 
for its decision to pursue such development where such 
development could be reasonably construed as obtaining additional 
evidence for that purpose.)

Resolving any doubt in favor of the Veteran, the Board concludes 
that service connection for erectile dysfunction is warranted.  
Accordingly, the claim is granted.

Left Wrist Disorder 

A medical board examination report of May 2005 revealed no 
abnormalities of the upper extremities and the Veteran denied 
having painful wrists, but indicated that he had arthritis.  Left 
wrist pain was noted in the examination report and a history of a 
motor vehicle accident in service resulting in a 
dislocation/fracture of the left wrist was provided.  

A VA general medical examination was conducted in February 2006.  
The Veteran reported that his left wrist had been fractured in a 
motor vehicle accident in 1991, following which it was in a cast 
for six weeks.  The examination report indicated that once he was 
out of the cast, he returned to all normal activities and did not 
undergo physical therapy.  It was noted that he continued to have 
pain exacerbated with pressure on the wrist and was limited to 
lifting 45 to 50 pounds.  He reported constant painful popping 
and decreased range of motion.  It was also mentioned that the 
Veteran did not take any medications for this condition and did 
not use a brace or assistive device.  

Physical examination of the left wrist revealed no tenderness to 
palpation.  Mild crepitus was noted.  Range of motion testing 
revealed 80 degrees of flexion and extension of 48 degrees, with 
moderate discomfort.  Overall strength of 4/5, with grip strength 
of 5/5 on the left side was noted.  Neurological examination was 
intact and normal.  X-ray films of the left wrist were negative.  
A diagnosis of status post fracture of the left wrist without 
residuals or radiographic evidence of degenerative changes was 
made.  

In a statement provided in June 2006, the Veteran indicated that 
the service treatment records clearly documented a left wrist 
injury in service.  He stated that the wrist condition had gotten 
worse and believed that arthritis had set in.  He indicated that 
the left wrist condition was characterized by pain, and 
limitations on lifting.  

A second VA examination was conducted in March 2008.  At that 
time a history of a left wrist fracture in 1991 with no casting 
was reported.  The report indicated that there was no overall 
decrease in the strength or dexterity of the hand and reflected 
that there were no flare-ups.  There was no angulation or 
ankylosis.  X-ray films revealed no fracture or evidence of 
dislocation; joint spaces were normal.  Left pisiform fracture 
was diagnosed.  

In this case, Hickson element (1) is lacking.  Regardless of the 
theory of entitlement raised, the medical evidence on file does 
not contain any current diagnosis of a left wrist disorder.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even if the disability resolves prior to the adjudication 
of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
In this case, the service connection claim for a left wrist 
disorder was filed in September 2005; there was no evidence of a 
clinical disability/diagnosis of the left wrist on file at that 
time (resolved or unresolved) nor has such been presented at any 
time subsequently since the claim has been pending.

In this regard, the Board notes that the file contains 2006 and 
2008 VA examination reports which revealed no clinical disability 
of the left wrist whatsoever.  On examinations, there was no 
evidence of arthritis or joint ankylosis, and X-ray films were 
normal.  Strength and range of motion were essentially normal.  
As a reference, the Board notes that normal dorsiflexion of the 
wrist is from 0 to 70 degrees.  38 C.F.R. § 4.71, Plate I.  The 
2006 VA examination results reflected dorsiflexion of 80 degrees.  
The examinations were negative for: deformity; giving way; 
instability; stiffness; locking; effusion; inflammation; or 
episodes of dislocation.  A review of the 2008 examination report 
reflects that left pisiform fracture was diagnosed: however, it 
is clear that this is the diagnosis of the original injury, as 
opposed to the currently shown clinical residuals, as X-ray films 
taken in both 2006 and 2008 were entirely negative for any 
fracture.  

In essence, there is no post-service evidence of record 
indicative of any clinical impairment associated with the left 
wrist.  While it appears that the Veteran sustained a 
fracture/dislocation of the left wrist during service resulting 
from an accident, it is also clear that the injury ultimately 
resolved without any clinical residuals, aside from pain and the 
Veteran's own self imposed restrictions on lifting.  This 
conclusion is supported by the 2006 and 2008 VA examinations 
findings and a medical board examination report of May 2005, at 
which time clinical evaluation of the upper extremities was 
normal.  

To the extent that the Veteran has identified left wrist pain as 
a residual of the left wrist fracture/dislocation, in and of 
itself, pain alone it is not a disorder for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident has 
resulted in a current disability.  Degmetich, 104 F. 3d at 1332; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the 
evidence shows that the Veteran does not currently have any 
diagnosed right ankle disability, Hickson element (1) therefore 
has not been met, and the Veteran's claim fails on this basis 
alone.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(noting that service connection may not be granted unless a 
current disability exists).

The Board reiterates that it does not doubt that the Veteran 
currently experiences occasional left wrist pain.  However, the 
medical evidence of record simply does not show any pathology 
underlying the claimed left wrist pain.  Accordingly, as there is 
no evidence of a current disability, the preponderance of the 
evidence is against the claim and service connection for claimed 
disorder of the left wrist must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Plantar Fasciitis - Right Foot

Service treatment records dated in April 1997 reflect that the 
Veteran was seen with a two month history of right foot pain on 
the plantar surface, gradually increasing during the preceding 
two weeks and localized at the heel.  Physical examination 
revealed full range of motion and no deformity.  A condition of 
the sesmoid was assessed and it was noted that there was no other 
significant radiographic findings or bony abnormalities shown.  A 
medical board examination report of May 2005 revealed no 
abnormalities of the feet and the Veteran denied having foot 
trouble.  

A VA general medical examination was conducted in February 2006.  
The Veteran reported that right plantar fasciitis had been 
diagnosed in 1994 and that he was placed on a profile and treated 
with physical therapy.  He indicated that he did not use 
medications, injections or orthotics to treat this condition.  He 
complained of pain and indicated that he had discontinued all 
sports activities, but noted that the condition had no impact on 
his job activities.  Examination of the ankles revealed no 
tenderness or crepitus.  Range of motion testing revealed 
dorsiflexion of zero to 20 degrees and plantar flexion of zero to 
45 degrees.  There was no ligamentous instability or lower 
extremity edema.  A diagnosis of right plantar fasciitis, acute 
episode resolved without residuals, was made.  

In a statement provided in June 2006, the Veteran indicated that 
the service treatment records did not include numerous entries 
relating to plantar fasciitis, because he dealt with the pain and 
did not seek treatment.  He stated that post-service, the 
condition was still painful every day.

In this case, Hickson element (1) is lacking.  Regardless of the 
theory of entitlement raised, the medical evidence on file does 
not contain any current diagnosis of plantar fasciitis of the 
right foot.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even if the disability resolves prior to the adjudication 
of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
In this case, the service connection claim for plantar fasciitis 
of the right foot was filed in September 2005; there was no 
evidence of a clinical disability/diagnosis of a plantar 
fasciitis of the right foot on file at that time (resolved or 
unresolved) nor has such been presented at any time subsequently 
since the claim has been pending.

In this regard, the Board notes that the file contains a February 
2006 VA examination report which revealed no clinical 
symptomatology or functional impairment of the right foot or 
ankle whatsoever.  Examination of the ankles revealed no 
tenderness or crepitus.  Range of motion testing revealed 
dorsiflexion of zero to 20 degrees and plantar flexion of zero to 
45 degrees.  As a point of reference, normal range of motion of 
the ankles is plantar flexion to 45 degrees and dorsiflexion to 
20 degrees.  See 38 C.F.R. § 4.71a, Plate II (2010).  There was 
no ligamentous instability or lower extremity edema.  A diagnosis 
of right plantar fasciitis, acute episode resolved without 
residuals, was made.  Essentially, it is clear from the recorded 
findings and conclusions made by the examiner, that plantar 
fasciitis of the right foot was not in fact clinically shown, nor 
was there any evidence on examination to support such a 
diagnosis.

In essence, there is no post-service evidence of record 
indicative of any clinical or functional impairment associated 
with the right foot or ankle.  While it is clear that the Veteran 
was treated once for plantar fasciitis of the right foot in 
service, the evidence also reflects that the condition ultimately 
resolved without any clinical residuals, as was concluded by the 
VA examiner in 2006.  

To the extent that the Veteran has identified occasional 
foot/ankle pain as a manifestation of plantar fasciitis of the 
right foot, in and of itself, pain alone it is not a disorder for 
which service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident has 
resulted in a current disability.  Degmetich, 104 F. 3d at 1332; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the 
evidence shows that plantar fasciitis of the right foot is not 
currently diagnosed, Hickson element (1) therefore has not been 
met, and the Veteran's claim fails on this basis alone.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (noting that 
service connection may not be granted unless a current disability 
exists).

The Board reiterates that it does not doubt that the Veteran 
currently experiences occasional right foot/ankle pain.  However, 
the medical evidence of record simply does not show any pathology 
underlying the claimed foot/ankle pain nor does it show plantar 
fasciitis of the right foot.  Accordingly, as there is no 
evidence of a current disability, the preponderance of the 
evidence is against the claim and service connection for plantar 
fasciitis of the right foot must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran filed an original service connection claim for 
tinnitus in September 2005.  A discharge examination report of 
May 2005 reflects that clinical evaluation of the ears and drums 
was normal and that the Veteran self-reported that he had not 
experienced any ear trouble of running of the ears.  The service 
treatment records were entirely negative for any complaints, 
findings or diagnosis relating to tinnitus. 

A VA audio evaluation was conducted in February 2006.  The 
Veteran reported decreased hearing bilaterally, with trouble 
understanding conversation.  He reported having high-pitched 
bilateral tinnitus, occurring with sudden onset immediately 
following exposure to extremely loud noise (such as artillery), 
lasting for several hours to two days.  It was noted that the 
Veteran reported that he had not experienced any tinnitus since 
being away from the hazardous noise levels in service.  
Accordingly, the examiner opined that the reported tinnitus was a 
normal temporary response to acoustic trauma with no residual 
effects.   

He has made no subsequent contentions in this regard.

In this case, Hickson element (1) is lacking.  Regardless of the 
theory of entitlement raised, both the lay and clinical evidence 
fails to establish the presence of tinnitus.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).

With respect to the clinical evidence, the service treatment 
records, VA outpatient records and VA examination report of 2006 
are all negative for a clinical diagnosis of tinnitus.  

The Board would note that in Charles v. Principi, 16 Vet. App. 
370, 374-375 (2002), the Court specifically held that tinnitus is 
a condition which is capable of lay observation.  See also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Upon VA 
examination of 2006, the Veteran reported having high-pitched 
bilateral tinnitus, occurring with sudden onset immediately 
following exposure to extremely loud noise (such as artillery), 
lasting for several hours to two days.  Significantly, the 
Veteran reported that he had not experienced any tinnitus since 
being away from the hazardous noise levels in service.  
Accordingly, the examiner opined that the reported tinnitus was a 
normal temporary response to acoustic trauma with no residual 
effects.  The Veteran's post service lay statements are entirely 
negative for reference to tinnitus post-service.

In essence, the Veteran has provided no lay evidence of currently 
manifested tinnitus, nor of chronicity and continuity of tinnitus 
subsequent to his discharge from service.  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident has 
resulted in a current disability.  Degmetich, 104 F. 3d at 1332; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the 
evidence does not reflect that tinnitus has manifested at any 
time post-service, Hickson element (1) therefore has not been 
met, and the Veteran's claim fails on this basis alone.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (noting that 
service connection may not be granted unless a current disability 
exists).

Accordingly, as there is no evidence of a current disability, the 
preponderance of the evidence is against the claim and service 
connection for tinnitus must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In appealing the initial 
assignment of a disability rating, the severity of the disability 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any increased 
rating claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Left Ear Hearing Loss

The Veteran filed an original service connection claim for left 
ear hearing loss in September 2005.  

The Veteran's service treatment records include a May 2005 
separation examination and audiological evaluation.  On 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
10
5
5
10
40

A VA audio evaluation was conducted in February 2006.  The 
Veteran complained of decreased hearing bilaterally, with 
difficulty hearing and understanding conversation.  On 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
10
LEFT
5
10
10
15
45

Average puretone air conduction thresholds for the 1000, 2000, 
3000, and 4000 hertz frequencies was 19 in the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent in 
the left ear.  The examiner concluded that the Veteran had normal 
dropping to moderate sensorinueral hearing loss in the left ear 
and opined that the hearing impairment was most likely the result 
of acoustic trauma sustained during active service.*

By rating action of April 2006, service connection was granted 
left ear hearing loss, for which an initial non-compensable 
evaluation was assigned effective from October 21, 2005, the day 
following the Veteran's discharge from service.

The Veteran contends that an initial compensable disability 
rating is warranted for left ear hearing loss.  His left ear 
hearing loss has been assigned a non-compensable evaluation under 
Diagnostic Code 6100 for the entirety of the appeal period 
extending from October 21, 2005.  

In rating service-connected hearing impairment, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  Disability ratings of bilateral hearing loss range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech discrimination 
test (Maryland CNC) and the average hearing threshold, as 
measured by puretone audiometric tests at the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I, 
for essentially normal hearing acuity, through level XI for 
profound deafness.  An examination for hearing impairment for VA 
purposes must be conducted by a State-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations will be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) 
(2010).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect. 38 C.F.R. § 
4.85(b). The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d). Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e) (2010).

VA regulations also provide that in cases of exceptional hearing 
loss, when the puretone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non service-connected ear will generally be assigned a Roman 
Numeral I.  38 C.F.R. § 4.85(f).

Under Table VI of the regulations, when evaluated in 2006 the 
Veteran's hearing level in the right ear was I and his hearing 
level in the left ear was I.  Under Table VII of the regulations, 
such a combination of hearing impairment warrants a 
noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI 
and VII, Diagnostic Code 6100 (2010).

The Board has considered whether a higher disability rating might 
be warranted based on exceptional patterns of hearing impairment.  
However, the Board finds that a greater disability rating is not 
warranted under Table VIa as the Veteran's pure tone threshold in 
each of the foregoing examinations was not 55 decibels or more at 
each of the four specified frequencies in the left ear.  
Additionally, given that the evidence does not reflect a 
simultaneous puretone threshold of 30 dB or less at 1000 Hertz 
and a puretone threshold of 70 dB or more at 2000 Hertz, a higher 
disability rating pursuant to section 4.86(b) is also not 
warranted.  38 C.F.R. §§ 4.85, 4.86 (a) (2010).

Based on this record, the Board finds that the evidence does not 
demonstrate entitlement to an initial compensable disability 
rating for the Veteran's left ear hearing loss.  Even having 
considered whether a higher disability rating might be warranted 
based on exceptional patterns of hearing impairment, there is no 
time during the stated period which the Veteran's disability 
warranted a higher disability rating.  As indicated above, the 
assignment of disability ratings for hearing impairment are 
derived by the mechanical application of the Schedule to the 
numeric designations assigned after audiometry evaluations are 
rendered.  Lendenmann, 3 Vet. App. at 345.  There is very little 
judgment involved in determining the rating.  The law's 
provisions are clear and precise, and audiometric testing results 
are dispositive evidence for a claim for a higher disability 
rating for hearing loss.  

Moreover, given the slight degree of left ear hearing loss 
clinically shown, there is no indication that the Veteran's 
hearing loss has a significant effect upon his occupation and 
daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  Because of the mandatory application of such criteria, 
no reasonable doubt exists in this matter such that the benefit 
of the doubt may be applied in favor of the Veteran.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board has considered the Veteran's lay assertions to the 
effect that his left ear hearing loss is of such severity as to 
warrant a compensable disability rating.  While the Veteran is 
generally considered competent to report symptoms, a lay person 
such as the Veteran is not competent to offer an opinion on 
complex medical questions, such determining the clinical severity 
of hearing loss.  As explained above, for VA rating purposes the 
severity of hearing loss is based on mechanical application of 
the rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  The Veteran does not 
maintain that he has the ability or equipment to make such 
findings himself, nor has he identified any evidence or medical 
source which has made findings which comport with the assignment 
of a compensable evaluation for left ear hearing loss during the 
appeal period.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a Veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Essentially, in this case, it is beyond the 
Veteran's competence to determine the severity of his left ear 
hearing loss, himself.

Accordingly, there is no basis for awarding the Veteran a 
disability rating other than the currently assigned 
noncompensable evaluation at any time from October 21, 2005 to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Loss of Teeth

The Veteran filed an original service connection claim for loss 
of teeth numbers 24 and 25 with lip and chin paresthesia in 
September 2005.  By rating action of April 2006, service 
connection was granted for loss of teeth numbers 24 and 25 status 
post dental trauma, for which an initial non-compensable 
disability rating was assigned effective from October 21, 2005.  

The grant was based on service treatment records which reflected 
that the Veteran was involved in an automobile accident in 1991, 
resulting in a fractured mandible and loss of the two front 
teeth.  The grant was also based on findings made upon VA 
examination of February 2006.  A VA dental examination includes a 
summary of the aforementioned history of dental trauma.  The 
Veteran complained of numbness at the scar of the right chin as 
well jaw pain and popping since the accident.  Physical 
examination revealed that teeth numbers 24 and 25 were missing 
with a bridge.  There was no evidence of temporomandibular joint 
disorder and mild occlusal wear was shown.  Diagnoses of: missing 
teeth numbers 24 and 25 as a result of a motor vehicle accident; 
paresthesia along the right lower lip scar; slight facial 
asymmetry; and restricted range of motion laterally, were made.  

By rating action of April 2006, service connection was separately 
granted for residuals of a fracture of the left mandible; and 
multiple facial scars (including the lower lip and chin) with 
paresthesia, status post a motor vehicle accident in service.  

In a statement provided in June 2006, the Veteran indicated that 
in March 1997, he was screened for a possible implant of teeth 23 
to 26, but that after evaluation, it was determined that the 
procedure could not be performed due to trauma from the 1991 
accident, as there was no bone left to secure the implant.  He 
further explained that he was using a Maryland Bridge, which came 
off on a regular basis and was not a permanent fix for the loss 
of his teeth.  

VA records indicate that in January 2008, a new bridge was 
created for teeth 24 and 25.  

A second VA examination was conducted in February 2008.  The 
Veteran complained of left jaw joint popping and locking.  The 
examination indicated that the Veteran was missing several teeth 
including numbers 24 and 25, which had been replaced with a fixed 
partial denture (FPD).  The examination revealed no loss of bone 
in the mandible, maxilla or hard palate.  A diagnosis of 
parafunctional activity, left displaced disc and at times an open 
lock.  The examiner opined that the limited excursion on the left 
side was as likely as not due to trauma from the accident and 
resultant injury to the temporomandibular joints.  A dental 
imaging report of February 2008 revealed no retained or impacted 
teeth, with bone levels within normal limits.  

The Veteran contends that an initial compensable disability 
rating is warranted for loss of teeth numbers 24 and 25, due to 
trauma.  Loss of teeth numbers 24 and 25, due to trauma, has been 
assigned a non-compensable evaluation under diagnostic code 9913 
for the entirety of the appeal period extending from October 21, 
2005.  

38 C.F.R. § 4.150, Diagnostic Code 9913 (2010) establishes a 
disability rating for tooth loss due to loss of substance of the 
body of the maxilla or mandible without loss of continuity.  
Where the lost masticatory surface cannot be restored by a 
suitable prosthesis, a maximum 40 percent disability rating is 
warranted for the loss of all teeth, a 30 percent disability 
rating for the loss of all upper teeth or all lower teeth, a 20 
percent disability rating for the loss of all upper and lower 
posterior or upper and lower anterior teeth, a 10 percent 
disability rating for the loss of all upper anterior or lower 
anterior teeth, or a 10 percent disability rating for the loss of 
all upper and lower teeth on one side.  A noncompensable 
disability rating is assigned where the loss of masticatory 
surface can be restored by suitable prosthesis.  These ratings 
apply to bone loss through trauma or disease, such as 
osteomyelitis, and not to the loss of the alveolar process as a 
result of periodontal disease.  Id.

At the outset, the Board finds that the degree of disability 
associated with the Veteran's teeth as the result of trauma in 
service does not support the assignment of a compensable 
disability evaluation.  The Board points out that the rating 
criteria under Diagnostic Code 9913 are very specific and mandate 
that a disability rating in excess of zero percent is warranted 
only when there is a certain degree of tooth loss.  It is 
conceded that the Veteran had trauma to teeth 24 and 25 that 
required dental repair in service and treatment thereafter, to 
include the placement of a bridge.  However, the evidence clearly 
reflects that the Veteran does not meet the minimum schedular 
requirements for a 10 percent disability rating as there is no 
showing that he has had loss of all upper anterior or lower 
anterior teeth, or the loss of all upper and lower teeth on one 
side since the grant of service connection.  See Fenderson, 12 
Vet. App. at 126.  As such a basis for a compensable disability 
rating is not demonstrated under the applicable schedular 
criteria. See 38 C.F.R. § 3.150, Diagnostic Code 9913.

The Board has also considered whether other Diagnostic Codes are 
applicable for additional manifestations.  In this regard, by 
rating action of April 2006, service connection was separately 
granted for residuals of a fracture of the left mandible (codes 
9904-9905) ; and multiple facial scars (including the lower lip 
and chin) with paresthesia, status post a motor vehicle accident 
in service (codes 7806-8207).  In addition, the Veteran has not 
been shown to have any loss of the ramus, condyloid process, or 
hard palate, rendering Diagnostic Codes 9906 to 9912 
inapplicable.  Further, the Board finds that Diagnostic Codes 
9914 to 9916 are not applicable here, given that no loss, 
nonunion, or malunion of the maxilla has been shown.

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected missing teeth disorder, and his 
views are of no probative value.  And, even if his opinion were 
entitled to be accorded some probative value, it is far 
outweighed by the medical evidence that clearly shows that the 
criteria for a compensable rating have not been met.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert, 1 
Vet. App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.150, 
diagnostic code 9913.

For all the foregoing reasons, the Board finds that the Veteran's 
service-connected dental trauma involving teeth 24 and 25 does 
not warrant a compensable disability rating at any time during 
the appeal period 38 C.F.R. §§ 4.3, 4.7, 4.150, Diagnostic Code 
9913.  Thus staged ratings are not for application.  See Hart, 21 
Vet. App. at 505.  The preponderance of the evidence is against 
the claim; there is no doubt to be resolved; and an increased 
rating is not warranted.  See Gilbert, supra; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Korean Hemorrhagic Fever with a Rash on the Back

The Veteran filed an original service connection claim for Korean 
hemorrhagic fever with a rash on the back in September 2005.  By 
rating action of June 2006, service connection was granted for 
Korean hemorrhagic fever with a rash on the back, for which a 
noncompensable evaluation was assigned effective from October 21, 
2005, the day following the Veteran's discharge from service.

The grant of service connection was based in large part on 
service treatment records which referenced this condition.  Also 
considered was a February 2006 VA examination report.  The 
Veteran complained of a pleuritic rash on the back which was 
aggravated by heat or sweating.  Examination revealed a fungal 
appearing rash on the back involving approximately one third of 
the entire back.  Also noted were hypopigmented lesions with fine 
scaling.  Korean hemorrhagic fever with residual pruritic rash 
was diagnosed.

In a statement provided in June 2006, the Veteran indicated that 
when his rash flared-up it felt like fiberglass, and noted that 
on flare-up, the condition sometimes affected the chest and 
stomach.  He made similar contentions in a 2008 statement.

A second VA skin examination was conducted in September 2008.  
Physical examination revealed large areas of hyperpigmentation on 
the back, covering about eight percent of the body.  The examiner 
commented that this was clearly post-inflammatory with no active 
fungal infections.  Additional findings of facial scarring were 
made (for which service connection has been established on a 
separate basis; that condition is not part of this appeal).  The 
impressions included eczema, consisting of tinea versicolor on 
the trunk tinea cruris and tinea pedis, all of which were 
described as in "pretty good shape."

In an October 2008 rating decision, a 10 percent evaluation was 
assigned for tinea versicolor, status post Korean hemorrhagic 
fever with a rash on the back, effective from September 11, 2008. 

The Veteran contends that an initial compensable evaluation is 
warranted for his skin condition for the appeal period extending 
from October 21, 2005, to September 10, 2008; and that a rating 
in excess of 10 percent is warranted from September 11, 2008, 
forward.  The Veteran's claim for a higher evaluation for his 
skin disorder was placed in appellate status by his disagreement 
with the initial rating award.  In such circumstances, separate 
ratings may be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings, as will be 
further explained herein.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

At the outset, the Board observes that the matter on appeal 
involves a skin condition affecting the Veteran's back.  Service 
connection has been separately established for skin conditions of 
the face with scarring; however those conditions are not at issue 
in conjunction with this appeal.  In addition, the Veteran has 
contended that his skin condition affects the stomach, groin, and 
chest.  At this point, it is not clear that any such 
symptomatology is associated with the service connected Korean 
fever residuals; and therefore it will not be considered in 
conjunction with assigning a rating in this case.  

For the duration of the appeal period, the Veteran's skin 
disorder has been evaluated as dermatitis under Diagnostic Code 
7806.  The Board notes that the regulations pertaining to the 
evaluation of scars were amended effective October 23, 2008.  The 
Board observes that the regulatory changes only apply to 
applications received by VA on or after October 23, 2008, or if 
the Veteran requests review under the clarified criteria.  See 73 
Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies 
in this case, the Board finds the 2008 changes to be inapplicable 
in this case.  Since the Veteran filed his original claim in 
September 2005, the Board will use the rating criteria for 
disabilities of the skin that were in effect prior to October 23, 
2008.

Diagnostic Code 7806 provides ratings for dermatitis or eczema. 
Dermatitis or eczema is to be rated under either the criteria 
under Diagnostic Code 7806 or to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800 - not applicable in 
this case as the condition does not involve those areas) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than topical 
therapy is required during the past 12-month period, is rated 
noncompensably (0 percent) disabling.  Dermatitis or eczema that 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period, is rated 10 percent disabling.  A 30 percent disability 
rating is assigned where 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas are affect, or; systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
is required for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest disability 
rating of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are affect, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve month period.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Diagnostic Code 7802 provides ratings for scars, 
other than the head, face, or neck, that are superficial or that 
do not cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 sq. 
cm.) or greater, are rated 10 percent disabling. Diagnostic Code 
7803 provides a 10 percent rating for superficial unstable scars.  
Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Diagnostic Code 7805 
provides that other scars are to be rated on limitation of 
function of affected part.  38 C.F.R. § 4.118 (2008).

The Board has considered the diagnostic codes applicable to scars 
other than the head, face, or neck.  Compensable ratings are not 
warranted under Diagnostic Codes 7801 and 7802 because there is 
no evidence that the disability is analogous to deep scars 
associated with underlying soft tissue damage; that it causes 
limited motion; or that it affects an area exceeding 144 square 
inches.  In addition, compensable ratings are not warranted under 
Diagnostic Codes 7803 and 7805 since there is no evidence that 
the disability is analogous to a superficial, unstable scar or 
that it results in limitation of function or motion.

The Board has considered Diagnostic Code 7804 under which a 10 
percent disability rating is warranted for superficial scars 
which are painful on examination.  However, neither then 2006 or 
2008 VA examinations results reveal that there is any pain 
associated with the Veteran's condition.  

However, the Board believes that both the 2006 and 2008 VA 
examination reports included consistent and similar findings 
regarding the pervasiveness of the Veteran's rash on the back.  
In 2006 upon examination, it was described as affecting one third  
of the back.  Upon 2008 examination, the extent of the rash was 
described as eight percent of the body service.  Essentially, in 
both instances the estimates of the area involved were consistent 
with involvement of at least 5 percent, but less than 20 percent, 
of the entire body.  As such, the Board cannot find justification 
for failing to extend the 10 percent disability rating granted 
pursuant to the October 2008 rating action, for the entire 
duration of the appeal period.  As such to this extent the appeal 
is granted.

However, the criteria for a 30 percent disability rating under 
Diagnostic Code 7806 have not been met for any portion of the 
appeal period.  In this regard, the condition has not been shown 
to affect 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas, or require systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  

Accordingly, an increased evaluation of 10 percent, but no 
higher, is granted for the entirety of the appeal period 
extending from October 21, 2005.  However, the criteria for a 
rating in excess of 10 percent for tinea versicolor, status post 
Korean hemorrhagic fever with pleuritic rash on the back have not 
met for any portion of the appeal period.  See Fenderson, supra; 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 
(1990); See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Considerations and TDIU

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Manifestations of the Veteran's service-connected conditions 
cause impairment that is contemplated by the rating criteria.  
Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, the disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.

As previously mentioned, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service- connected 
disability or disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R § 
3.321(b)(1).  

In this case, there is no evidence of an exceptional disability 
picture.  The record does not reflect, nor does the Veteran 
himself contend, that his service connected disorders have 
required frequent periods of hospitalization.  Moreover, no 
appreciable marked interference with employment is not shown, 
aside from some limitations on lifting and handling items and 
pain and fatigue associated with his service-connected 
conditions.  The Board can find no evidence to support the 
Veteran's assertions that his change from mail service to IT 
(September 2008 VA examination report) was anything but a choice 
made based on personal preference and job opportunities.  
Essentially, there has been no evidence presented which indicates 
that any of the Veteran's service connected disorders have caused 
marked interference with the Veteran's ability to maintain or 
obtain employment.  Referral for consideration of extraschedular 
ratings is, therefore, not warranted.

The Court has recently held that a request for a TDIU, whether 
expressly raised by a claimant or reasonably raised by the 
record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  There must be cogent evidence of unemployability 
in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). In the 
instant case, the holding of Rice is inapplicable since the 
evidence of record does not demonstrate that the Veteran has been 
rendered unemployable due to his service-connected disorders, nor 
has the Veteran so alleged.  Thus, at this point, there is no 
cogent evidence of unemployability and entitlement to increased 
compensation based on TDIU is not warranted.

ORDER

Entitlement to service connection for erectile dysfunction is 
granted. 

Entitlement to service connection for a left wrist disorder is 
denied.

Entitlement to service connection for plantar fasciitis of the 
right foot is denied.

Entitlement to service connection for tinnitus is denied.

An initial compensable disability rating for hearing loss of the 
left ear is denied.

An initial compensable disability rating for loss of teeth 
numbers 24 and 25, due to trauma, is denied.

An initial disability rating of 10 percent for service-connected 
tinea versicolor, status post Korean hemorrhagic fever with 
pleuritic rash on the back is granted for the entirety of the 
appeal period extending from October 21, 2005, forward, subject 
to the applicable criteria governing the payment of monetary 
benefits.


REMAND

The Veteran is seeking initial compensable disability rating for 
service-connected residuals of a nasal fracture.  Unfortunately, 
a remand is required in this case.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that she is afforded every possible consideration.  VA 
has a duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2010).

The Veteran's residuals of a nasal fracture are rated at the 
noncompensable level pursuant to Diagnostic Code 6502.  This code 
provides a 10 percent rating for traumatic deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6502.

A brief review of the evidence reflects that a VA examination was 
conducted in February 2006.  At that time, the Veteran gave a 
history of a nasal fracture resulting from an automobile accident 
in 1991.  Examination revealed that the septum was perforated, 
enlarged turbinates were noted and that the nasal passages were 
patent.  On ear, nose, and throat examination of March 2006, the 
examiner indicated that there was little evidence of allergic or 
vasomotor rhinitis and no nasal polyps were seen.  The examiner 
indicated that the nasal septum was pretty straight and estimated 
that there was no obstruction in either nasal passage way.

In a lay statement dated in June 2006, the Veteran indicated that 
his nose bled every day and then clotting, essentially suggesting 
that it might then be obstructing the nasal passage.  

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA's duty to assist 
includes providing a new medical examination when a Veteran 
asserts or provides evidence that a disability has worsened and 
the available evidence is too old for an adequate evaluation of 
the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Board should have ordered a contemporaneous examination of 
Veteran because a 23-month old examination  was too remote in 
time to adequately support the decision in an appeal for an 
increased rating).

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  However, in 
this case, the Board believes that supplemental information is 
required prior to the adjudication of the claim on appeal and 
that a current evaluation of the Veteran's service-connected 
residuals of a nasal fracture would prove helpful in adjudicating 
the merits of the claim.  Therefore, a new and contemporaneous VA 
examination should be administered to determine the 
manifestations and level of severity associated with the 
Veteran's claimed disorder.  See 38 C.F.R. § 3.159 (2010); see 
also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request that the 
Veteran identify any additional relevant 
medical treatment records, from either 
private or VA facilities, which pertain to 
his initial rating claim for residuals of a 
nasal fracture that are not yet associated 
with the claims file.  Appropriate steps 
should be taken to obtain any identified 
records.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
evaluate the severity of his service 
connected residuals of a nasal fracture.  
All indicated tests and studies should be 
conducted.  The claims folder must be sent 
to the examiner for review; consideration 
of such should be reflected in the 
completed examination report or in an 
addendum.

The examiner should report whether there is 
50 percent or greater obstruction of the 
nasal passage on both sides or complete 
obstruction on one side.  The examiner is 
advised that the Veteran is competent to 
report his symptoms and history and that 
such descriptions must be considered in 
formulating any opinions.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  The examiner must provide a 
rationale for all opinions. If the examiner 
is unable to provide an opinion without 
resort to speculation, he or she should 
explain why this is so.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


